950 A.2d 1282 (2008)
287 Conn. 905
STATE of Connecticut
v.
Eugene Alphonzo BRYANT.
SC 18147.
Supreme Court of Connecticut.
Decided May 6, 2008.
Auden Grogins, special public defender, in support of the petition.
Timothy F. Costello, deputy assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 106 Conn.App. 97, 940 A.2d 858 (2008), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the trial court properly ruled on and instructed the jury with regard to certain evidence of prior misconduct by the defendant?"
VERTEFEUILLE, J., did not participate in the consideration or decision of this petition.
The Supreme Court docket number is SC 18147.